EXHIBIT 99.2 SUPPLEMENTAL OPERATING AND FINANCIAL DATA For the Quarter Ended March 31, 2017 INDEX Page Investor Information 3 Common Shares Data 4 Financial Highlights 5 Trailing Twelve Months Pro Forma Cash Net Operating Income 6 Funds From Operations 7 Net Income, as Adjusted 8 Funds From Operations, as Adjusted 9 Funds Available for Distribution 10 Net Income/EBITDA (Consolidated and by Segment) 11 - 14 Reconciliation of Trailing Twelve Months Net Income to EBITDA, as Adjusted 15 EBITDA by Segment and Region 16 Consolidated Balance Sheets 17 Capital Structure 18 Debt Analysis 19 - 21 Unconsolidated Joint Ventures 22 - 23 Square Footage 24 Top 30 Tenants 25 Lease Expirations 26 - 27 Leasing Activity 28 Occupancy, Same Store EBITDA and Residential Statistics 29 Development/Redevelopment Summary 30 Capital Expenditures 31 - 34 Property Table 35 - 48 Certain statements contained herein constitute forward-looking statements as such term is defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are not guarantees of performance. They represent our intentions, plans, expectations and beliefs and are subject to numerous assumptions, risks and uncertainties. Our future results, financial condition and business may differ materially from those expressed in these forward-looking statements. You can find many of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” or other similar expressions in this supplemental package. We also note the following forward-looking statements: in the case of our development and redevelopment projects, the estimated completion date, estimated project cost and cost to complete; and estimates of future capital expenditures, dividends to common and preferred shareholders and operating partnership distributions. Many of the factors that will determine the outcome of these and our other forward-looking statements are beyond our ability to control or predict. For further discussion of factors that could materially affect the outcome of our forward-looking statements, see “Item 1A. Risk Factors” in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2016. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on our forward-looking statements, which speak only as of the date of this supplemental package. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. We do not undertake any obligation to release publicly any revisions to our forward-looking statements to reflect events or circumstances occurring after the date of our Annual Report on Form10-K, or Quarterly Report on Form 10-Q, as applicable, and this supplemental package. INVESTOR INFORMATION Executive Officers: Washington, DC Division: Steven Roth Chairman of the Board and Chief Executive Officer To Become JBG SMITH Properties David R. Greenbaum President - New York Division Michael J. Franco Executive Vice President - Chief Investment Officer Mitchell N. Schear Current President Joseph Macnow Executive Vice President - Chief Financial Officer and Stephen W. Theriot Chief Financial Officer Chief Administrative Officer RESEARCH COVERAGE - EQUITY James Feldman/Scott Freitag Jed Reagan/Daniel Ismail Michael Lewis Bank of America/Merrill Lynch Green Street Advisors SunTrust Robinson Humphrey 646-855-5808/646-855-3197 949-640-8780 212-319-5659 Ross Smotrich/Michael Weinstein Anthony Paolone/Gene Nusinzon Nick Yulico/Frank Lee Barclays Capital JP Morgan UBS 212-526-2306/212-526-1979 212-622-6682/212-633-1041 212-713-3402/415-352-5679 Michael Bilerman/Emmanuel Korchman Vikram Malhotra/Sumit Sharma Citi Morgan Stanley 212-816-1383/212-816-1382 212-761-7064/212-761-7567 Vincent Chao Alexander Goldfarb/Daniel Santos Deutsche Bank Sandler O'Neill 212-250-6799 212-466-7937/212-466-7927 Steve Sakwa/Robert Simone John W. Guinee/Erin T. Aslakson Evercore ISI Stifel Nicolaus & Company 212-446-9462/212-446-9459 443-224-1307/443-224-1350 RESEARCH COVERAGE - DEBT Scott Frost Robert Haines/Craig Guttenplan Thierry Perrein Bank of America/Merrill Lynch CreditSights Wells Fargo Securities 646-855-8078 212-340-3835/212-340-3859 704-715-8455 Peter Troisi Ron Perrotta Barclays Capital Goldman Sachs 212-412-3695 212-902-7885 Thomas Cook Mark Streeter Citi JP Morgan 212-723-1112 212-834-5086 This information is provided as a service to interested parties and not as an endorsement of any report, or representation as to the accuracy of any information contained therein. Opinions, forecasts and other forward-looking statements expressed in analysts' reports are subject to change without notice. - 3 - COMMON SHARES DATA (NYSE: VNO) (unaudited) Vornado Realty Trust common shares are traded on the New York Stock Exchange ("NYSE") under the symbol VNO. Below is a summary of performance and dividends for VNO common shares (based on NYSE prices): First Quarter Fourth Quarter Third Quarter Second Quarter High price $ 111.72 $ 105.91 $ 108.69 $ 100.13 Low price $ 98.51 $ 86.35 $ 97.18 $ 90.13 Closing price - end of quarter $ 100.31 $ 104.37 $ 101.21 $ 100.12 Annualized dividend per share $ 2.84 $ 2.52 $ 2.52 $ 2.52 Annualized dividend yield - on closing price 2.8% 2.4% 2.5% 2.5% Outstanding shares, Class A units and convertible preferred units as converted, excluding stock options (in thousands) 202,453 201,823 201,816 201,760 Closing market value of outstanding shares, Class A units and convertible preferred units as converted, excluding stock options $ 20.3 Billion $ 21.1 Billion $ 20.4 Billion $ 20.2 Billion - 4 - FINANCIAL HIGHLIGHTS (unaudited and in thousands, except per share amounts) This section includes non-GAAP financial measures, including Earnings Before Interest Taxes Depreciation and Amortization ("EBITDA"), Funds From Operations attributable to common shares plus assumed conversions ("FFO"), net income attributable to common shareholders, as adjusted, FFO, as adjusted, and Funds Available for Distribution ("FAD"). A description of these non-GAAP measures and reconciliations to the most directly comparable GAAP measures are provided on the pages that follow. Three Months Ended March 31, December 31, Total revenues $ 620,848 $ 613,037 $ 638,260 Net income (loss) attributable to common shareholders $ 47,752 $ (114,163) $ 651,181 Per common share: Basic $ 0.25 $ (0.61) $ 3.44 Diluted $ 0.25 $ (0.61) $ 3.43 Net income attributable to common shareholders, as adjusted $ 56,668 $ 40,561 $ 90,302 Per diluted share $ 0.30 $ 0.21 $ 0.48 FFO, as adjusted $ 215,647 $ 198,561 $ 248,134 Per diluted share $ 1.13 $ 1.05 $ 1.31 FFO $ 205,729 $ 203,137 $ 797,734 FFO - Operating Partnership Basis ("OP Basis") $ 219,513 $ 216,687 $ 850,493 Per diluted share $ 1.08 $ 1.07 $ 4.20 Dividends per common share $ 0.71 $ 0.63 $ 0.63 FFO payout ratio (based on FFO, as adjusted) 62.8% 60.0% 48.1% FAD payout ratio 88.8% 121.2% 85.1% Weighted average shares used in determining FFO per diluted share - REIT basis 190,412 189,664 190,108 Convertible units: Class A 11,634 11,414 11,485 D-13 445 524 484 G1-G4 39 43 38 Equity awards - unit equivalents 640 670 566 Weighted average shares used in determining FFO per diluted share - OP Basis 203,170 202,315 202,681 - 5 - TRAILING TWELVE MONTHS PRO FORMA CASH NET OPERATING INCOME ("NOI") (unaudited and in thousands) Trailing Twelve Months Ended March 31, 2017 Non-cash Incremental NOI EBITDA, Adjustments Add-back: Cash NOI, from Signed Pro Forma as Adjusted & Other G&A as Adjusted Leases Cash NOI New York - Office $ 674,463 $ (117,523) $ 25,201 $ 582,141 $ 89,755 $ 671,896 New York - Retail 365,084 (67,255) 10,410 308,239 29,073 337,312 New York - Residential 24,988 (3,240) - 21,748 - 21,748 theMART 93,001 (4,797) 6,650 94,854 16,748 111,602 555 California Street 46,295 (8,200) 51 38,146 2,326 40,472 Total Vornado $ 1,203,831 $ (201,015) $ 42,312 $ 1,045,128 $ 137,902 $ 1,183,030 See reconciliation of net income attributable to the Operating Partnership to EBITDA, as adjusted for the trailing twelve months ended March 31, 2017 on page 15. Trailing twelve months straight-line rent adjustments, acquired below market leases non-cash income (FAS 141) and amortization expense, inclusive of our share of unconsolidated joint ventures and elimination of non-cash EBITDA from 666 Fifth Avenue - Office. - 6 - RECONCILIATION OF NET INCOME TO FFO (1) (unaudited and in thousands, except per share amounts) Three Months Ended March 31, December 31, Reconciliation of our net income (loss) to FFO: Net income (loss) attributable to common shareholders (A) $ 47,752 $ (114,163) $ 651,181 Per diluted share $ 0.25 $ (0.61) $ 3.43 FFO adjustments: Depreciation and amortization of real property $ 130,469 $ 134,121 $ 133,389 Net gains on sale of real estate (2,267) - (15,302) Real estate impairment losses - 160,700 - Proportionate share of adjustments to equity in net income (loss) of partially owned entities to arrive at FFO: Depreciation and amortization of real property 39,074 39,046 37,160 Net gains on sale of real estate (1,853) - (12) Real estate impairment losses 3,051 4,353 792 168,474 338,220 156,027 Noncontrolling interests' share of above adjustments (10,517) (20,942) (9,495) FFO adjustments, net (B) $ 157,957 $ 317,278 $ 146,532 FFO attributable to common shareholders (A+B) $ 205,709 $ 203,115 $ 797,713 Convertible preferred share dividends 20 22 21 FFO attributable to common shareholders plus assumed conversions 205,729 203,137 797,734 Add back of income allocated to noncontrolling interests of the Operating Partnership 13,784 13,550 52,759 FFO - OP Basis (1) $ 219,513 $ 216,687 $ 850,493 FFO per diluted share (1) $ 1.08 $ 1.07 $ 4.20 (1) FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gains from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are non-GAAP financial measures used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent cash generated from operating activities and is not necessarily indicative of cash available to fund cash requirements and should not be considered as an alternative to net income as a performance measure or cash flow as a liquidity measure. FFO may not be comparable to similarly titled measures employed by other companies. - 7 - RECONCILIATION OF NET INCOME TO NET INCOME, AS ADJUSTED (unaudited and in thousands, except per share amounts) Three Months Ended March 31, December 31, Net income (loss) attributable to common shareholders (A) $ 47,752 $ (114,163) $ 651,181 Per diluted share $ 0.25 $ (0.61) $ 3.43 Certain items that impact net income (loss) attributable to common shareholders: Acquisition and transaction related costs (8,005) (4,607) (14,743) (Loss) income from real estate fund investments, net (3,235) 5,311 (34,704) Net income (loss) from discontinued operations and sold properties 2,428 (1,429) (117) Net gains on sale of residential condominiums 501 714 - Skyline properties impairment loss - (160,700) - Net gain on extinguishment of Skyline properties debt - - 487,877 Income from the repayment of our investments in 85 Tenth Avenue loans and preferred equity - - 160,843 Net gain on sale of our 20% interest in Fairfax Square - - 15,302 Default interest on Skyline properties mortgage loan - - (2,480) Our share of partially owned entities Real estate impairment losses (3,051) (4,353) (14,754) Net gains on sale of real estate 1,853 - 13 Other - - 208 (9,509) (165,064) 597,445 Noncontrolling interests' share of above adjustments 593 10,340 (36,566) Total of certain items that impact net income (loss) attributable to common shareholders, net (B) $ (8,916) $ (154,724) $ 560,879 Per diluted share $ (0.05) $ (0.82) $ 2.95 Net income attributable to common shareholders, as adjusted (A-B) $ 56,668 $ 40,561 $ 90,302 Per diluted share $ 0.30 $ 0.21 $ 0.48 - 8 - RECONCILIATION OF FFO TO FFO, AS ADJUSTED (unaudited and in thousands, except per share amounts) Three Months Ended March 31, December 31, FFO attributable to common shareholders plus assumed conversions (A) $ 205,729 $ 203,137 $ 797,734 Per diluted share $ 1.08 $ 1.07 $ 4.20 Certain items that impact FFO: Acquisition and transaction related costs $ (8,005) $ (4,607) $ (14,743) (Loss) income from real estate fund investments, net (3,235) 5,311 (34,704) Net gains on sale of residential condominiums 501 714 - FFO from discontinued operations and sold properties 161 3,460 2,202 Net gain on extinguishment of Skyline properties debt - - 487,877 Income from the repayment of our investments in 85 Tenth Avenue loans and preferred equity - - 160,843 Default interest on Skyline properties mortgage loan - - (2,480) Our share of partially owned entities: Real estate impairment losses - - (13,962) Other - - 208 (10,578) 4,878 585,241 Noncontrolling interests' share of above adjustments 660 (302) (35,641) Total of certain items that impact FFO, net (B) $ (9,918) $ 4,576 $ 549,600 Per diluted share $ (0.05) $ 0.02 $ 2.89 FFO, as adjusted (A-B) $ 215,647 $ 198,561 $ 248,134 Per diluted share $ 1.13 $ 1.05 $ 1.31 - 9 - RECONCILIATION OF FFO TO FAD (unaudited and in thousands, except per share amounts) Three Months Ended March 31, December 31, FFO attributable to common shareholders plus assumed conversions (A) $ 205,729 $ 203,137 $ 797,734 Adjustments to arrive at FAD: Recurring tenant improvements, leasing commissions and other capital expenditures 72,491 74,569 124,014 Straight-lining of rents 15,522 41,761 27,827 Stock-based compensation expense (14,654) (14,571) (6,077) Amortization of acquired below-market leases, net 11,001 17,049 11,068 Adjustments to FFO per page 9, excluding FFO attributable to discontinued operations and sold properties (10,739) 1,418 583,039 Amortization of debt issuance costs (8,981) (9,265) (8,402) Carried interest and our share of net unrealized (loss) gain from real estate fund investments (6,167) 3,138 (27,583) Non real estate depreciation (1,994) (1,824) (2,522) Noncontrolling interests' share of above adjustments (3,524) (7,015) (43,360) (B) 52,955 105,260 658,004 FAD (1) (A-B) $ 152,774 $ 97,877 $ 139,730 FAD payout ratio (2) 88.8% 121.2% 85.1% FAD is defined as FFO less (i) cash basis recurring tenant improvements, leasing commissions and capital expenditures, (ii) straight-line rents and amortization of acquired below-market leases, net, and (iii) other non-cash income, plus (iv) other non-cash charges. FAD is a non-GAAP financial measure that is not intended to represent cash flow and is not indicative of cash flow provided by operating activities as determined in accordance with GAAP. FAD is presented solely as a supplemental disclosure that management believes provides useful information regarding the Company's ability to fund its dividends. FAD payout ratios on a quarterly basis are not necessarily indicative of amounts for the full year due to fluctuation in timing of cash based expenditures, the commencement of new leases and the seasonality of our operations. - 10 - CONSOLIDATED NET INCOME/EBITDA (1) (unaudited and in thousands) Three Months Ended March 31, December 31, Inc (Dec) Property rentals $ 486,837 $ 460,224 $ 26,613 $ 493,545 Straight-lining of rents 15,522 41,761 (26,239) 27,989 Amortization of acquired below-market leases, net 11,459 17,507 (6,048) 11,526 Total property rentals 513,818 519,492 (5,674) 533,060 Tenant expense reimbursements 67,670 59,575 8,095 68,826 Fee and other income: BMS cleaning fees 21,996 18,146 3,850 21,160 Management and leasing fees 4,637 4,799 (162) 4,844 Lease termination fees 4,166 2,405 1,761 1,794 Other income 8,561 8,620 (59) 8,576 Total revenues 620,848 613,037 7,811 638,260 Operating expenses 260,907 256,349 4,558 262,023 Depreciation and amortization 138,811 142,957 (4,146) 141,821 General and administrative 56,658 48,704 7,954 44,569 Acquisition and transaction related costs 8,005 4,607 3,398 14,743 Skyline properties impairment loss - 160,700 (160,700) - Total expenses 464,381 613,317 (148,936) 463,156 Operating income (loss) 156,467 (280) 156,747 175,104 Income (loss) from partially owned entities 1,445 (4,240) 5,685 164,860 Income (loss) from real estate fund investments 268 11,284 (11,016) (52,352) Interest and other investment income, net 9,228 3,518 5,710 9,284 Interest and debt expense (94,285) (100,489) 6,204 (98,244) Net gain on extinguishment of Skyline properties debt - - - 487,877 Net gains on disposition of wholly owned and partially owned assets 501 714 (213) 15,510 Income (loss) before income taxes 73,624 (89,493) 163,117 702,039 Income tax (expense) benefit (2,205) (2,831) 626 1,493 Income (loss) from continuing operations 71,419 (92,324) 163,743 703,532 Income from discontinued operations 2,428 716 1,712 1,012 Net income (loss) 73,847 (91,608) 165,455 704,544 Less net loss (income) attributable to noncontrolling interests in consolidated subsidiaries (6,737) (9,678) 2,941 5,010 Net income (loss) attributable to the Operating Partnership 67,110 (101,286) 168,396 709,554 Interest and debt expense 116,327 126,120 (9,793) 130,464 Depreciation and amortization 171,537 174,811 (3,274) 173,071 Income tax expense (benefit) 2,429 3,261 (832) (1,229) EBITDA $ 357,403 $ 202,906 $ 154,497 $ 1,011,860 Capitalized leasing and development payroll $ 3,611 $ 6,142 $ (2,531) $ 5,072 Capitalized interest and debt expense $ 11,270 $ 9,071 $ 2,199 $ 9,275 EBITDA represents "Earnings Before Interest, Taxes, Depreciation and Amortization." We calculate EBITDA on an Operating Partnership basis which is before allocation to the noncontrolling interest of the Operating Partnership. We consider EBITDA a non-GAAP financial measure for making decisions and assessing the unlevered performance of our segments as it relates to the total return on assets as opposed to the levered return on equity. As properties are bought and sold based on a multiple of EBITDA, we utilize this measure to make investment decisions as well as to compare the performance of our assets to that of our peers. EBITDA should not be considered a substitute for net income. EBITDA may not be comparable to similarly titled measures employed by other companies. Our 7.5% interest in Fashion Centre Mall/Washington Tower will not be included in the spin-off of our Washington, DC segment and have been reclassified to Other. The prior year's presentation has been conformed to the current year. In addition, on January 1, 2017 we reclassified our investment in 85 Tenth Avenue from Other to the New York segment as a result of the December 1, 2016 repayment of our loans receivable and the receipt of a 49.9% ownership interest in the property. - 11 - EBITDA BY SEGMENT (unaudited and in thousands) Three Months Ended March 31, 2017 Total New York Washington, DC Other Property rentals $ 486,837 $ 318,643 $ 94,947 $ 73,247 Straight-lining of rents 15,522 8,962 3,666 2,894 Amortization of acquired below-market leases, net 11,459 10,717 343 399 Total property rentals 513,818 338,322 98,956 76,540 Tenant expense reimbursements 67,670 53,539 8,637 5,494 Fee and other income: BMS cleaning fees 21,996 26,123 - (4,127) Management and leasing fees 4,637 2,027 2,530 80 Lease termination fees 4,166 3,727 316 123 Other income 8,561 2,501 5,768 292 Total revenues 620,848 426,239 116,207 78,402 Operating expenses 260,907 183,107 43,353 34,447 Depreciation and amortization 138,811 85,471 33,683 19,657 General and administrative 56,658 12,243 6,952 37,463 Acquisition and transaction related costs 8,005 - - 8,005 Total expenses 464,381 280,821 83,988 99,572 Operating income (loss) 156,467 145,418 32,219 (21,170) Income (loss) from partially owned entities 1,445 (2,093) 32 3,506 Income from real estate fund investments 268 - - 268 Interest and other investment income, net 9,228 1,472 64 7,692 Interest and debt expense (94,285) (57,987) (11,561) (24,737) Net gains on disposition of wholly owned and partially owned assets 501 - - 501 Income (loss) before income taxes 73,624 86,810 20,754 (33,940) Income tax expense (2,205) (143) (354) (1,708) Income (loss) from continuing operations 71,419 86,667 20,400 (35,648) Income from discontinued operations 2,428 - - 2,428 Net income (loss) 73,847 86,667 20,400 (33,220) Less net income attributable to noncontrolling interests in consolidated subsidiaries (6,737) (2,844) - (3,893) Net income (loss) attributable to the Operating Partnership 67,110 83,823 20,400 (37,113) Interest and debt expense 116,327 75,923 13,499 26,905 Depreciation and amortization 171,537 112,810 36,383 22,344 Income tax expense 2,429 227 367 1,835 EBITDA for the three months ended March 31, 2017 $ 357,403 $ 272,783 $ 70,649 $ 13,971 EBITDA for the three months ended March 31, 2016 $ 202,906 $ 260,499 $ (85,468) $ 27,875 EBITDA, as adjusted: For the three months ended March 31, 2017 $ 366,912 $ 272,783 $ 70,649 $ 23,480 For the three months ended March 31, 2016 $ 358,433 $ 259,057 $ 69,287 $ 30,089 See notes on page 13. - 12 - NOTES TO EBITDA BY SEGMENT (unaudited and in thousands) The elements of "New York" EBITDA, as adjusted, are summarized below. Three Months Ended March 31, Office (including BMS EBITDA of $5,599 and $5,045, respectively) $ 170,077 $ 155,009 (a) Retail 89,264 89,601 (a) Residential 6,278 6,350 Alexander's 11,562 11,569 Hotel Pennsylvania (4,398) (3,472) Total New York $ 272,783 $ 259,057 (a) Beginning in January 2017 for office buildings with retail at the base, we have adjusted the allocation of real estate taxes between the retail and office elements above. This has no effect on our consolidated financial statements, but resulted in a reallocation of $3,914 of income from retail to office for the three months ended March 31, 2016. The elements of "Washington, DC" EBITDA, as adjusted, are summarized below. Three Months Ended March 31, Office $ 57,032 $ 58,880 Residential 13,617 10,407 Total Washington, DC $ 70,649 $ 69,287 The elements of "Other" EBITDA, as adjusted, are summarized below. Three Months Ended March 31, theMART (including trade shows) $ 24,184 $ 23,028 555 California Street 12,083 11,615 Other investments 11,660 19,077 47,927 53,720 Corporate general and administrative expenses (a) (32,987) (30,606) Investment income and other, net (a) 8,540 6,975 Total Other $ 23,480 $ 30,089 (a) The amounts in these captions (for this table only) exclude the results of the mark-to-market of our deferred compensation plan of $2,469 of income for the three months ended March 31, 2017 and $1,938 of loss for the three months ended March 31, 2016. - 13 - RECONCILIATION OF EBITDA TO EBITDA, AS ADJUSTED (unaudited and in thousands) Three Months Ended March 31, 2017 Total New York Washington, DC Other EBITDA per page 12 (A) $ 357,403 $ 272,783 $ 70,649 $ 13,971 Certain items that impact EBITDA: Acquisition and transaction related costs (8,005) - - (8,005) Loss from real estate fund investments, net (3,235) - - (3,235) EBITDA from discontinued operations 2,428 - - 2,428 Net gain on sale of residential condominium 501 - - 501 Our share of partially owned entities: Real estate impairment losses (3,051) - - (3,051) Net gains on sale of real estate 1,853 - - 1,853 Total of certain items that impact EBITDA (B) (9,509) - - (9,509) EBITDA, as adjusted (A-B) $ 366,912 $ 272,783 $ 70,649 $ 23,480 Three Months Ended March 31, 2016 Total New York Washington, DC Other EBITDA per page 12 (A) $ 202,906 $ 260,499 $ (85,468) $ 27,875 Certain items that impact EBITDA: Skyline properties impairment loss (160,700) - (160,700) - EBITDA from discontinued operations and sold properties 8,108 1,442 5,945 721 Income from real estate fund investments, net 5,311 - - 5,311 Acquisition and transaction related costs (4,607) - - (4,607) Net gain on sale of residential condominium 714 - - 714 Our share of partially owned entities: Real estate impairment losses (4,353) - - (4,353) Total of certain items that impact EBITDA (B) (155,527) 1,442 (154,755) (2,214) EBITDA, as adjusted (A-B) $ 358,433 $ 259,057 $ 69,287 $ 30,089 - 14 - RECONCILIATION OF TRAILING TWELVE MONTHS NET INCOME TO EBITDA, AS ADJUSTED (unaudited and in thousands) Trailing Twelve Months Ended March 31, 2017 New York 555 California Total Office Retail Residential theMART Street Net income $ 551,178 $ 313,999 $ 203,951 $ 3,500 $ 26,713 $ 3,015 Interest and debt expense 323,330 199,782 66,298 11,757 24,971 20,522 Depreciation and amortization 482,912 316,810 94,921 9,731 38,692 22,758 Income tax expense 7,600 4,798 177 - 2,625 - EBITDA 1,365,020 835,389 365,347 24,988 93,001 46,295 Certain items that impact EBITDA (161,189) (160,926) (263) - - - EBITDA, as adjusted 1,203,831 674,463 365,084 24,988 93,001 46,295 Comprised of a net gain on sale of a 47% ownership interest in 7 West 34th Street of $159,511 and $1,678 of EBITDA from 7 West 34th Street. - 15 - EBITDA, AS ADJUSTED BY SEGMENT AND REGION (unaudited) The following tables set forth the percentages of EBITDA, as adjusted by geographic region. Three Months Ended March 31, Segment and Region: New York 72% 71% Washington, DC 19% 19% theMART, Chicago (included in "Other" segment) 6% 7% 555 California Street, San Francisco (included in "Other" segment) 3% 3% 100% 100% - 16 - CONSOLIDATED BALANCE SHEETS (unaudited and in thousands) March 31, 2017 December 31, 2016 (Decrease) Increase ASSETS Real estate, at cost: Land $ 4,056,666 $ 4,065,142 $ (8,476) Buildings and improvements 12,727,776 12,727,980 (204) Development costs and construction in progress 1,564,647 1,430,276 134,371 Leasehold improvements and equipment 117,246 116,560 686 Total 18,466,335 18,339,958 126,377 Less accumulated depreciation and amortization (3,604,348) (3,513,574) (90,774) Real estate, net 14,861,987 14,826,384 35,603 Cash and cash equivalents 1,484,814 1,501,027 (16,213) Restricted cash 98,191 98,295 (104) Marketable securities 188,695 203,704 (15,009) Tenant and other receivables, net 86,753 94,467 (7,714) Investments in partially owned entities 1,415,747 1,428,019 (12,272) Real estate fund investments 454,946 462,132 (7,186) Receivable arising from the straight-lining of rents, net 1,048,940 1,032,736 16,204 Deferred leasing costs, net 452,187 454,345 (2,158) Identified intangible assets, net 184,009 192,731 (8,722) Assets related to discontinued operations 4,416 5,570 (1,154) Other assets 450,763 515,437 (64,674) Total Assets $ $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Liabilities: Mortgages payable, net $ 9,281,280 $ 9,278,263 $ 3,017 Senior unsecured notes, net 845,932 845,577 355 Unsecured term loan, net 372,595 372,215 380 Unsecured revolving credit facilities 115,630 115,630 - Accounts payable and accrued expenses 451,156 458,694 (7,538) Deferred revenue 274,477 287,846 (13,369) Deferred compensation plan 124,933 121,374 3,559 Liabilities related to discontinued operations 2,670 2,870 (200) Other liabilities 433,374 435,436 (2,062) Total liabilities 11,902,047 11,917,905 (15,858) Redeemable noncontrolling interests 1,266,074 1,278,446 (12,372) Vornado shareholders' equity 6,841,707 6,898,519 (56,812) Noncontrolling interests in consolidated subsidiaries 721,620 719,977 1,643 Total Liabilities, Redeemable Noncontrolling Interests and Equity $ $ $ - 17 - CAPITAL STRUCTURE (unaudited and in thousands, except per share and unit amounts) March 31, 2017 Debt (contractual balances): Consolidated debt: Mortgages payable $ 9,369,839 Senior unsecured notes 850,000 $750 Million unsecured term loan 375,000 $2.5 Billion unsecured revolving credit facilities 115,630 10,710,469 Pro rata share of debt of non-consolidated entities (excluding $1,576,195 of Toys' debt) 3,232,642 Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas, 555 California Street, and St. Regis - retail) (598,750) 13,344,361 Shares/Units Par Value Perpetual Preferred: 5.00% preferred unit (D-16) (1 unit @ $1,000,000 per unit) 1,000 3.25% preferred units (D-17) (177,100 units @ $25 per unit) 4,428 6.625% Series G preferred shares 8,000 $ 25.00 200,000 6.625% Series I preferred shares 10,800 25.00 270,000 5.70% Series K preferred shares 12,000 25.00 300,000 5.40% Series L preferred shares 12,000 25.00 300,000 1,075,428 March 31, 2017 Converted Common Shares Share Price Equity: Common shares 189,343 $ 100.31 18,992,996 Class A units 11,787 100.31 1,182,354 Convertible share equivalents: Equity awards - unit equivalents 780 100.31 78,242 D-13 preferred units 465 100.31 46,644 G1-G4 units 38 100.31 3,812 Series A preferred shares 40 100.31 4,012 20,308,060 Total Market Capitalization $ - 18 - DEBT ANALYSIS (unaudited and in thousands) As of March 31, 2017 Total Variable Fixed Weighted Weighted Weighted Average Average Average (Contractual debt balances) Amount Interest Rate Amount Interest Rate Amount Interest Rate Consolidated debt $ 10,710,469 3.39% $ 3,768,123 2.60% $ 6,942,346 3.82% Pro rata share of debt of non-consolidated entities: Toys 1,576,195 7.69% 1,111,001 6.69% 465,194 10.08% All other 3,232,642 4.23% 1,113,023 2.69% 2,119,619 5.04% Total 15,519,306 4.00% 5,992,147 3.37% 9,527,159 4.40% Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas, 555 California Street, and St. Regis - retail) (598,750) (140,528) (458,222) Company's pro rata share of total debt $ 14,920,556 4.01% $ 5,851,619 3.39% $ 9,068,937 4.42% Senior Unsecured Notes Due 2019 Due 2022 Maturity date/put date 6/30/2019 1/15/2022 Principal amount $ 450,000 $ 400,000 Coupon/effective economic interest rate 2.500%/2.581% 5.000%/5.057% Ratings: Moody's/S&P/Fitch Baa2/BBB/BBB Baa2/BBB/BBB Unsecured Revolving Credit Facilities Debt Covenant Ratios: Senior Unsecured Notes and Unsecured Term Loan Actual Required Due 2019 Due 2022 Required Actual Total outstanding debt/total assets Less than 65% 46% 46% Less than 60% 35% Secured debt/total assets Less than 50% 39% 39% Less than 50% 30% Interest coverage ratio (annualized combined EBITDA to annualized interest expense) Greater than 1.50 2.91 2.91 N/A Fixed charge coverage N/A N/A Greater than 1.40 2.85 Unencumbered assets/unsecured debt Greater than 150% 600% 600% N/A Unsecured debt/cap value of unencumbered assets N/A N/A Less than 60% 13% Unencumbered coverage ratio N/A N/A Greater than 1.50 12.99 Unencumbered EBITDA: Q1 2017 Annualized New York $ 376,384 Washington, DC 146,848 Other 26,856 Total $ 550,088 Our debt covenant ratios are computed in accordance with the terms of our senior unsecured notes, unsecured revolving credit facilities, and unsecured term loan, as applicable. The methodology used for these computations may differ significantly from similarly titled ratios of other companies. For additional information regarding the methodology used to compute these ratios, please see our filings with the SEC of our revolving credit facilities, senior debt indentures and applicable prospectuses and prospectus supplements. Total assets includes EBITDA capped at 7.5% under the senior unsecured notes and 6.0% under the unsecured revolving credit facilities and unsecured term loan. - 19 - DEBT MATURITIES (CONTRACTUAL BALANCES) (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total 1700 & 1treet 05/17 L+125 2.03% $ 43,581 $ - $ - $ - $ - $ - $ 43,581 2011 Crystal Drive 08/17 7.30% 74,674 - 74,674 220 20th Street 02/18 4.61% - 68,041 - 68,041 828-850 Madison Avenue Retail Condominium 06/18 5.29% - 80,000 - 80,000 33-00 Northern Boulevard 10/18 4.43% - 60,519 - 60,519 Senior unsecured notes due 2019 06/19 2.50% - - 450,000 - - - 450,000 435 Seventh Avenue - retail 08/19 L+225 3.19% - - 97,482 - - - 97,482 $1.25 Billion unsecured revolving credit facility 11/19 L+105 1.88% - - 115,630 - - - 115,630 4 Union Square South - retail 11/19 L+215 2.94% - - 115,513 - - - 115,513 2200/2300 Clarendon Boulevard (Courthouse Plaza) 05/20 L+160 2.45% - - - 11,000 - - 11,000 150 West 34th Street 06/20 L+225 3.09% - - - 205,000 - - 205,000 100 West 33rd Street - office and retail 07/20 L+165 2.48% - - - 580,000 - - 580,000 220 Central Park South 09/20 L+200 2.98% - - - 950,000 - - 950,000 $750 Million unsecured term loan 10/20 L+115 2.11% - - - 375,000 - - 375,000 Eleven Penn Plaza 12/20 3.95% - - - 450,000 - - 450,000 888 Seventh Avenue 12/20 3.15% - - - 375,000 - - 375,000 Borgata Land 02/21 5.14% - 56,351 - 56,351 770 Broadway 03/21 2.56% - 700,000 - 700,000 909 Third Avenue 05/21 3.91% - 350,000 - 350,000 606 Broadway 05/21 L+300 3.86% - 28,297 - 28,297 WestEnd25 06/21 4.88% - 100,455 - 100,455 Universal Buildings 08/21 L+190 2.69% - 185,000 - 185,000 555 California Street 09/21 5.10% - 577,407 - 577,407 theMART 09/21 2.70% - 675,000 - 675,000 655 Fifth Avenue 10/21 L+140 2.18% - 140,000 - 140,000 Two Penn Plaza 12/21 4.11% - 575,000 - 575,000 Senior unsecured notes due 2022 01/22 5.00% - 400,000 400,000 $1.25 Billion unsecured revolving credit facility 02/22 L+100 - 1290 Avenue of the Americas 11/22 3.34% - 950,000 950,000 697-703 Fifth Avenue (St. Regis - retail) 12/22 L+180 2.58% - 450,000 450,000 2121 Crystal Drive 03/23 5.51% - 141,015 141,015 666 Fifth Avenue Retail Condominium 03/23 3.61% - 390,000 390,000 2treet 08/24 3.97% - 142,676 142,676 See notes on the following page. - 20 - DEBT MATURITIES (CONTRACTUAL BALANCES) (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total 1215 Clark Street, 200 12th Street & 251 18th Street 01/25 7.94% $ - $ - $ - $ - $ - $ 90,118 $ 90,118 RiverHouse Apartments 04/25 L+128 2.07% - 307,710 307,710 350 Park Avenue 01/27 3.92% - 400,000 400,000 Total consolidated debt (contractual) $ 118,255 $ 208,560 $ 778,625 $ 2,946,000 $ 3,387,510 $ 3,271,519 $ 10,710,469 Weighted average rate 5.36% 4.82% 2.56% 2.95% 3.54% 3.67% 3.39% Fixed rate debt $ 74,674 $ 208,560 $ 450,000 $ 825,000 $ 2,870,303 $ 2,513,809 $ 6,942,346 Fixed weighted average rate expiring 7.30% 4.82% 2.50% 3.59% 3.72% 4.06% 3.82% Floating rate debt $ 43,581 $ - $ 328,625 $ 2,121,000 $ 517,207 $ 757,710 $ 3,768,123 Floating weighted average rate expiring 2.03% - 2.64% 2.70% 2.53% 2.38% 2.60% Represents the extended maturity for certain loans in which we have the unilateral right to extend. Pursuant to an existing swap agreement, $411,000 of the loan bears interest at a fixed rate of 4.78% through March 2018, and the balance of $164,000 floats through March 2018. The entire $575,000 will float thereafter for the duration of the loan. - 21 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) As of March 31, 2017 Contractual Debt Balances Percentage Company's Company's Asset Ownership at Carrying Pro rata 100% of Joint Venture Name Category March 31, 2017 Amount Share Joint Venture Alexander's, Inc. Office/Retail 32.4% $ 127,908 $ 341,900 $ 1,055,246 Pennsylvania Real Estate Investment Trust (“PREIT”) REIT 8.0% 119,643 142,423 1,774,385 India real estate ventures Office/Land 4.1% to 36.5% 31,519 45,219 180,876 Urban Edge Properties (“UE”) REIT 5.4% 24,358 64,941 1,205,560 Partially owned office buildings: 280 Park Avenue Office 50.0% 268,904 450,000 900,000 One Park Avenue Office 55.0% 123,452 165,000 300,000 650 Madison Avenue Office/Retail 20.1% 116,833 161,024 800,000 512 West 22nd Street Office 55.0% 60,604 34,297 62,359 666 Fifth Avenue Office Condominium Office 49.5% 45,405 693,400 1,400,809 Rosslyn Plaza Office/Residential 43.7% to 50.4% 44,315 19,337 38,359 West 57th Street properties Office 50.0% 43,002 9,813 19,625 Warner Building Office 55.0% 39,205 150,150 273,000 330 Madison Avenue Office 25.0% 27,719 37,500 150,000 825 Seventh Avenue Office 50.0% 5,561 10,250 20,500 85 Tenth Avenue Office 49.9% 555 311,875 625,000 Other Office Various 10,832 34,515 81,150 Other investments: Independence Plaza Residential 50.1% 143,889 275,550 550,000 Toys "R" Us, Inc. Retailer 32.5% - 1,576,195 4,849,832 Other Various Various 182,043 126,448 728,573 $ 1,415,747 $ 4,649,837 $ 15,015,274 7 West 34th Street Office/Retail 53.0% $ (44,291) $ 159,000 $ 300,000 Our negative basis results from a deferred gain from the sale of a 47.0% ownership interest in the property and is included in "other liabilities" on our consolidated balance sheet. - 22 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) Percentage Our Share of Net Income (Loss) for the Our Share of EBITDA for the Ownership at Three Months Ended March 31, Three Months Ended March 31, March 31, 2017 Joint Venture Name New York: 666 Fifth Avenue Office Condominium 49.5% $ (10,197) $ (10,725) $ 6,149 $ 7,166 Alexander's, Inc. 32.4% 6,892 6,937 11,562 11,569 650 Madison Avenue (retail under development) 20.1% (1,468) (1,296) 2,092 2,247 330 Madison Avenue 25.0% 1,343 1,644 2,328 2,579 280 Park Avenue 50.0% (1,284) (3,315) 8,142 7,417 Independence Plaza 50.1% 1,248 1,396 5,529 5,504 One Park Avenue 55.0% 804 829 3,691 3,666 825 Seventh Avenue 50.0% 677 656 842 816 85 Tenth Avenue 49.9% 555 - 4,582 - 7 West 34th Street 53.0% 103 - 3,386 - West 57th Street properties (partially under development) 50.0% (44) (8) 254 317 Other Various (722) 319 2,015 3,585 (2,093) (3,563) 50,572 44,866 Washington, DC: 1101 17th Street 55.0% 270 464 866 859 Warner Building 55.0% (183) (1,753) 2,573 2,104 Rosslyn Plaza 43.7% to 50.4% (55) (956) 1,153 960 Other Various - (20) 91 523 32 (2,265) 4,683 4,446 Other: PREIT 8.0% (2,830) (4,288) 2,094 1,126 India real estate ventures 4.1% to 36.5% 1,654 (686) 3,072 1,319 Alexander's corporate fee income 32.4% 1,509 1,725 1,509 1,725 UE 5.4% 1,300 1,085 2,785 2,662 85 Tenth Avenue 49.9% - 2,027 - 6,795 Other Various 1,873 1,725 3,551 2,846 3,506 1,588 13,011 16,473 $ 1,445 $ (4,240) $ 68,266 $ 65,785 The prior year's presentation has been conformed to the current year. In addition, on January 1, 2017 we reclassified our investment in 85 Tenth Avenue from Other to the New York segment as a result of the December 1, 2016 repayment of our loans receivable and the receipt of a 49.9% ownership interest in the property. - 23 - SQUARE FOOTAGE in service (unaudited and square feet in thousands) Owned by Company Total Portfolio Total Office Retail Showroom Other Segment: New York: Office 20,236 16,965 16,782 - 183 - Retail 2,668 2,463 - 2,463 - - Residential - 1,692 units 1,559 826 - - - 826 Alexander's (32.4% interest), including 312 residential units 2,437 790 288 419 - 83 Hotel Pennsylvania 1,400 1,400 - - - 1,400 28,300 22,444 17,070 2,882 183 2,309 Washington, DC: Office 10,837 9,846 9,169 677 - - Residential - 3,234 units 3,310 3,168 - 43 - 3,125 Other 330 330 - 9 - 321 14,477 13,344 9,169 729 - 3,446 Other: theMART 3,682 3,673 2,003 116 1,554 - 555 California Street (70% interest) 1,737 1,216 1,123 93 - - Other 1,832 871 13 858 - - 7,251 5,760 3,139 1,067 1,554 - Total square feet at March 31, 2017 50,028 41,548 29,378 4,678 1,737 5,755 Total square feet at December 31, 2016 50,231 41,727 29,602 4,643 1,792 5,690 Number of Number of Parking Garages (not included above): Square Feet Garages Spaces New York 1,686 11 4,970 Washington, DC 6,974 45 22,110 theMART 558 4 1,651 555 California Street 168 1 453 Total at March 31, 2017 9,386 61 29,184 - 24 - TOP 30 TENANTS (unaudited) Our Our Pro Rata Share of Share of Annualized Square Revenues % of Pro Rata Tenants Footage (in thousands) Annualized Revenues U.S. Government 3,015,378 $ 107,906 3.8% IPG and affiliates 923,896 56,330 2.0% Swatch Group USA 25,633 38,923 1.4% Macy's 646,434 37,646 1.3% Victoria's Secret (guaranteed by L Brands, Inc.) 91,427 33,870 1.2% Facebook 370,534 33,201 1.2% Bloomberg L.P. 287,898 33,010 1.2% AXA Equitable Life Insurance 336,646 32,252 1.1% Alphabet Inc.: Google/ Motorola Mobility (guaranteed by Google) 728,483 31,837 1.1% AOL (Verizon) 327,138 29,860 1.1% McGraw-Hill Companies, Inc. 479,557 28,813 1.0% Ziff Brothers Investments, Inc. 287,030 28,695 1.0% The City of New York 565,846 24,267 0.9% AMC Networks, Inc. 404,920 23,739 0.8% J. Crew 310,233 23,015 0.8% Topshop 94,349 23,009 0.8% Neuberger Berman Group LLC 288,684 21,949 0.8% Fast Retailing (Uniqlo) 90,732 21,939 0.8% Madison Square Garden 353,134 21,662 0.8% Forever 21 127,779 21,641 0.8% JCPenney 426,370 19,608 0.7% Hollister 21,741 19,127 0.7% Bank of America 232,728 18,136 0.6% Amazon 249,175 17,095 0.6% PricewaterhouseCoopers LLP 243,434 16,884 0.6% Family Health International 320,791 15,608 0.6% Hennes & Mauritz (H&M) 51,363 15,406 0.5% Cushman & Wakefield 175,042 14,576 0.5% Alston & Bird 163,883 13,896 0.5% Sears Holding Company (Kmart Corporation and Sears Corporation) 286,705 13,646 0.5% 29.7% Includes leases not yet commenced. Reconciliation of our Pro Rata Share of Total Annualized Revenues: Consolidated revenues at 100% $ 620,848 Minority interest adjustments (24,993) Consolidated revenues at our share 595,855 Unconsolidated revenues at our share, excluding Toys "R" Us, Inc. 112,961 Our pro rata share of revenues $ 708,816 Our pro rata share of revenues (annualized) $ 2,835,264 - 25 - LEASE EXPIRATIONS NEW YORK SEGMENT (unaudited) Our Share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 22,000 $ 888,000 $ 40.36 0.1% Second Quarter 2017 94,000 5,469,000 58.18 0.5% Third Quarter 2017 73,000 4,972,000 68.11 0.5% Fourth Quarter 2017 72,000 4,728,000 65.67 0.4% Total 2017 239,000 15,169,000 63.47 1.4% First Quarter 2018 383,000 24,202,000 63.19 2.2% Remaining 2018 803,000 61,545,000 76.64 5.6% 2019 829,000 56,599,000 68.27 5.2% 2020 1,479,000 99,991,000 67.61 9.2% 2021 1,221,000 87,141,000 71.37 8.0% 2022 739,000 42,207,000 57.11 3.9% 2023 1,734,000 132,352,000 76.33 12.1% 2024 1,268,000 96,207,000 75.87 8.8% 2025 765,000 55,283,000 72.27 5.1% 2026 1,373,000 97,710,000 71.17 9.0% 2027 958,000 64,751,000 67.59 5.9% Thereafter 4,355,000 256,566,000 58.91 23.5% Retail: Month to Month 40,000 $ 2,437,000 $ 60.93 0.6% Second Quarter 2017 7,000 5,475,000 782.14 1.3% Third Quarter 2017 1,000 512,000 512.00 0.1% Fourth Quarter 2017 5,000 1,185,000 237.00 0.3% Total 2017 13,000 7,172,000 551.69 1.7% First Quarter 2018 95,000 24,325,000 256.05 5.7% Remaining 2018 87,000 20,846,000 239.61 4.9% 2019 198,000 32,417,000 163.72 7.6% 2020 72,000 10,976,000 152.44 2.6% 2021 52,000 10,323,000 198.52 2.4% 2022 35,000 4,973,000 142.09 1.2% 2023 87,000 36,970,000 424.94 8.7% 2024 156,000 62,808,000 402.62 14.8% 2025 38,000 18,635,000 490.39 4.4% 2026 136,000 42,385,000 311.65 10.0% 2027 31,000 20,882,000 673.61 4.9% Thereafter 898,000 129,825,000 144.57 30.5% Excludes storage, vacancy and other. - 26 - LEASE EXPIRATIONS WASHINGTON, DC SEGMENT (unaudited) Our Share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 58,000 $ 837,000 $ 14.43 0.2% Second Quarter 2017 108,000 3,882,000 35.94 1.1% Third Quarter 2017 227,000 9,633,000 42.44 2.7% Fourth Quarter 2017 126,000 4,169,000 33.09 1.2% Total 2017 461,000 17,684,000 38.36 5.0% First Quarter 2018 155,000 6,564,000 42.35 1.8% Remaining 2018 527,000 24,796,000 47.05 6.9% 2019 1,170,000 53,001,000 45.30 14.7% 2020 919,000 46,215,000 50.29 12.8% 2021 810,000 36,453,000 45.00 10.1% 2022 1,225,000 55,824,000 45.57 15.5% 2023 254,000 11,359,000 44.72 3.1% 2024 377,000 15,866,000 42.08 4.4% 2025 319,000 12,748,000 39.96 3.5% 2026 208,000 9,871,000 47.46 2.7% 2027 237,000 10,435,000 44.03 2.9% Thereafter 1,322,000 59,173,000 44.76 16.4% Excludes storage, vacancy and other. - 27 - LEASING ACTIVITY (unaudited) The leasing activity and related statistics in the table below is based on leases signed during the period and are not intended to coincide with the commencement of rental revenue in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Second generation relet space represents square footage that has not been vacant for more than nine months and tenant improvements and leasing commissions are based on our share of square feet leased during the period. (square feet in thousands) New York 555 California Washington, DC Office Retail theMART Street Office Three Months Ended March 31, 2017 Total square feet leased 553 12 100 66 545 Our share of square feet leased: 380 11 100 46 525 Initial rent (1) $ 75.20 $ 241.38 $ 47.62 $ 86.88 $ 43.04 Weighted average lease term (years) 7.3 2.3 8.1 11.1 8.8 Second generation relet space: Square feet 204 4 96 46 482 GAAP basis: Straight-line rent (2) $ 72.34 $ 568.95 $ 47.67 $ 95.09 $ 43.96 Prior straight-line rent $ 66.23 $ 422.44 $ 31.75 $ 80.31 $ 41.58 Percentage increase 9.2% 34.7% 50.1% 18.4 % 5.7% Cash basis: Initial rent (1) $ 74.32 $ 532.53 $ 47.06 $ 86.49 $ 42.67 Prior escalated rent $ 70.01 $ 454.54 $ 32.86 $ 78.67 $ 45.68 Percentage increase (decrease) 6.2% 17.2% 43.2% 9.9% (6.6%) Tenant improvements and leasing commissions: Per square foot $ 81.72 $ 43.04 $ 56.65 $ 92.17 $ 67.07 Per square foot per annum $ 11.19 $ 18.71 $ 6.99 $ 8.30 $ 7.62 Percentage of initial rent 14.9% 7.8% 14.7% 9.6% 17.7% (1) Represents the cash basis weighted average starting rent per square foot, which is generally indicative of market rents. Most leases include free rent and periodic step-ups in rent which are not included in the initial cash basis rent per square foot but are included in the GAAP basis straight-line rent per square foot. (2) Represents the GAAP basis weighted average rent per square foot that is recognized over the term of the respective leases, and includes the effect of free rent and periodic step-ups in rent. - 28 - OCCUPANCY AND SAME STORE EBITDA (unaudited) New York Washington, DC Occupancy rate at: March 31, 2017 96.6% 90.2% December 31, 2016 96.5% 90.5% March 31, 2016 96.2% 92.2% Same store EBITDA % increase (decrease): Three months ended March 31, 2017 compared to March 31, 2016 3.7% 0.7% Three months ended March 31, 2017 compared to December 31, 2016 (6.9%) (1.2%) Cash basis same store EBITDA % increase (decrease): Three months ended March 31, 2017 compared to March 31, 2016 15.5% 0.3% Three months ended March 31, 2017 compared to December 31, 2016 (4.0%) (2.1%) Excluding Hotel Pennsylvania, same store EBITDA increased by 4.0% and by 15.7% on a cash basis. Excluding Hotel Pennsylvania, same store EBITDA decreased by 3.5% and by 0.1% on a cash basis. RESIDENTIAL STATISTICS in service (unaudited) Vornado's Ownership Interest Average Monthly Number of Units Number of Units Occupancy Rate Rent Per Unit New York: March 31, 2017 2,004 977 95.4 % $ 3,600 December 31, 2016 2,004 977 96.0 % $ 3,576 March 31, 2016 1,711 883 94.0 % $ 3,511 Washington, DC: March 31, 2017 3,234 3,124 97.9 % $ 2,133 December 31, 2016 3,156 3,046 97.8 % $ 2,121 March 31, 2016 2,512 2,408 97.0 % $ 2,039 Includes The Alexander (32.4% ownership) from the date of stabilization in the third quarter of 2016. - 29 - DEVELOPMENT/REDEVELOPMENT SUMMARY (unaudited and in thousands, except square feet) As of March 31, 2017 (At Vornado's Ownership Interest) Full Property Excluding Land Costs Quarter Rentable Incremental Amount % Initial Stabilized Current Projects: Segment Sq. Ft. Budget Expended Complete Start Occupancy Operations 220 Central Park South - residential condominiums Other 397,000 $ 1,300,000 $ 680,737 52.4% Q3 2012 N/A N/A 512 West 22nd Street - office (55.0% interest) New York 173,000 72,000 22,452 31.2% Q4 2015 Q1 2018 Q1 2020 61 Ninth Avenue - office (45.1% interest) New York 170,000 68,000 22,020 32.4% Q1 2016 Q1 2018 Q1 2020 606 Broadway - office/retail (50.0% interest) New York 34,000 30,000 11,977 39.9% Q2 2016 Q3 2018 Q2 2020 Total current projects $ Property Zoning Future Opportunities: Segment Sq. Ft. Penn Plaza - multiple opportunities - office/residential/retail New York TBD Hotel Pennsylvania - mixed use New York 2,052,000 260 Eleventh Avenue - office New York 300,000 Undeveloped Land: 29, 31, 33 West 57th Street (50.0% interest) New York 150,000 527 West Kinzie, Chicago Other 330,000 Total undeveloped land 480,000 Excludes land and acquisition costs of $515,426. Excludes land and acquisition costs of $57,000. The building is subject to a ground lease which expires in 2115. (4) Excludes land and acquisition costs of $22,703. - 30 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS CONSOLIDATED (unaudited and in thousands, except per square foot amounts) Three Months Ended Year Ended December 31, March 31, 2017 Capital expenditures (accrual basis): Expenditures to maintain assets $ 23,867 $ 114,031 $ 125,215 Tenant improvements 45,801 86,630 153,696 Leasing commissions 10,267 38,938 50,081 Non-recurring capital expenditures 22,327 55,636 116,875 Total capital expenditures and leasing commissions (accrual basis) 102,262 295,235 445,867 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 33,810 268,101 156,753 Expenditures to be made in future periods for the current period (58,120) (117,910) (222,469) Total capital expenditures and leasing commissions (cash basis) $ 77,952 $ 445,426 $ 380,151 Our share of square feet leased 916 3,283 3,767 Tenant improvements and leasing commissions per square foot per annum $ 9.00 $ 7.15 $ 8.43 Percentage of initial rent 15.3% 11.0% 10.8% Three Months Ended Year Ended December 31, March 31, 2017 Development and redevelopment expenditures: 220 Central Park South $ 66,284 $ 303,974 $ 158,014 The Bartlett 6,315 67,580 103,878 90 Park Avenue 3,447 33,308 29,937 315/345 Montgomery Street (555 California Street) 3,294 9,150 - 606 Broadway 2,765 4,234 - 1treet 2,503 5,299 2,695 304 Canal Street 2,128 5,941 1,405 Penn Plaza 1,274 11,904 17,701 Marriott Marquis Times Square - retail and signage 1,266 9,283 21,929 640 Fifth Avenue 1,090 46,282 17,899 theMART 1,034 24,788 588 Wayne Towne Center 481 8,461 20,633 330 West 34th Street 228 5,492 32,613 2221 South Clark Street (residential conversion) 8 15,939 23,711 Other 6,110 54,930 59,816 $ 98,227 $ 606,565 $ 490,819 - 31 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS NEW YORK SEGMENT (unaudited and in thousands, except per square foot amounts) Three Months Ended Year Ended December 31, March 31, 2017 Capital expenditures (accrual basis): Expenditures to maintain assets $ 17,830 $ 67,239 $ 57,752 Tenant improvements 9,041 63,995 68,869 Leasing commissions 3,889 32,475 35,099 Non-recurring capital expenditures 20,916 41,322 81,240 Total capital expenditures and leasing commissions (accrual basis) 51,676 205,031 242,960 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 13,940 159,144 93,105 Expenditures to be made in future periods for the current period (27,379) (100,151) (118,911) Total capital expenditures and leasing commissions (cash basis) $ 38,237 $ 264,024 $ 217,154 Our share of square feet leased 391 1,933 1,920 Tenant improvements and leasing commissions per square foot per annum $ 11.26 $ 7.98 $ 10.20 Percentage of initial rent 14.1% 9.7% 8.9% Three Months Ended Year Ended December 31, March 31, 2017 Development and redevelopment expenditures: 90 Park Avenue $ 3,447 $ 33,308 $ 29,937 606 Broadway 2,765 4,234 - 304 Canal Street 2,128 5,941 1,405 Penn Plaza 1,274 11,904 17,701 Marriott Marquis Times Square - retail and signage 1,266 9,283 21,929 640 Fifth Avenue 1,090 46,282 17,899 330 West 34th Street 228 5,492 32,613 Other 619 1,759 6,695 $ 12,817 $ 118,203 $ 128,179 - 32 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS WASHINGTON, DC SEGMENT (unaudited and in thousands, except per square foot amounts) Three Months Ended Year Ended December 31, March 31, 2017 Capital expenditures (accrual basis): Expenditures to maintain assets $ 4,485 $ 24,745 $ 25,589 Tenant improvements 28,544 12,712 51,497 Leasing commissions 4,776 4,067 6,761 Non-recurring capital expenditures 1,265 8,725 34,428 Total capital expenditures and leasing commissions (accrual basis) 39,070 50,249 118,275 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 10,649 71,935 35,805 Expenditures to be made in future periods for the current period (30,002) (16,357) (73,227) Total capital expenditures and leasing commissions (cash basis) $ 19,717 $ 105,827 $ 80,853 Our share of square feet leased 525 1,350 1,847 Tenant improvements and leasing commissions per square foot per annum $ 7.62 $ 4.67 $ 6.41 Percentage of initial rent 17.7% 11.6% 15.9% Three Months Ended Year Ended December 31, March 31, 2017 Development and redevelopment expenditures: The Bartlett $ 6,315 $ 67,580 $ 103,878 1treet 2,503 5,299 2,695 2221 South Clark Street (residential conversion) 8 15,939 23,711 Other 5,252 51,564 38,001 $ 14,078 $ 140,382 $ 168,285 - 33 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS OTHER (unaudited and in thousands) Three Months Ended Year Ended December 31, March 31, 2017 Capital expenditures (accrual basis): Expenditures to maintain assets $ 1,552 $ 22,047 $ 41,874 Tenant improvements 8,216 9,923 33,330 Leasing commissions 1,602 2,396 8,221 Non-recurring capital expenditures 146 5,589 1,207 Total capital expenditures and leasing commissions (accrual basis) 11,516 39,955 84,632 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 9,221 37,022 27,843 Expenditures to be made in future periods for the current period (739) (1,402) (30,331) Total capital expenditures and leasing commissions (cash basis) $ 19,998 $ 75,575 $ 82,144 Three Months Ended Year Ended December 31, March 31, 2017 Development and redevelopment expenditures: 220 Central Park South $ 66,284 $ 303,974 $ 158,014 315/345 Montgomery Street (555 California Street) 3,294 9,150 - theMART 1,034 24,788 588 Wayne Towne Center 481 8,461 20,633 Other 239 1,607 15,120 $ 71,332 $ 347,980 $ 194,355 - 34 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants NEW YORK: Penn Plaza: One Penn Plaza Cisco, Lion Resources, (ground leased through 2098) Parsons Brinckerhoff, Symantec Corporation, -Office 100.0 % 91.6 % $ 62.14 2,254,000 2,254,000 - United Health Care, URS Corporation Group Counseling Bank of America, Kmart Corporation, -Retail 100.0 % 98.8 % 129.87 271,000 271,000 - Shake Shack, Starbucks 100.0 % 92.3 % 69.41 2,525,000 2,525,000 - $ - Two Penn Plaza EMC, Information Builders, Inc., -Office 100.0 % 99.3 % 57.08 1,582,000 1,582,000 - 575,000 Madison Square Garden, McGraw-Hill Companies, Inc. -Retail 100.0 % 86.4 % 205.85 49,000 49,000 - - Chase Manhattan Bank 100.0 % 98.9 % 61.55 1,631,000 1,631,000 - 575,000 Eleven Penn Plaza -Office 100.0 % 99.5 % 58.43 1,115,000 1,115,000 - 450,000 Macy's, Madison Square Garden, AMC Networks, Inc. PNC Bank National Association, Starbucks, -Retail 100.0 % 85.2 % 145.89 36,000 36,000 - - Madison Square Garden 100.0 % 99.1 % 61.16 1,151,000 1,151,000 - 450,000 100 West 33rd Street -Office 100.0 % 98.2 % 61.59 855,000 855,000 - 398,402 IPG and affiliates Manhattan Mall -Retail 100.0 % 93.2 % 133.84 256,000 256,000 - 181,598 JCPenney, Aeropostale, Express, Starbucks 330 West 34th Street (ground leased through 2149 - 34.8% ownership interest in the land) New York & Company, Inc., Structure Tone, -Office 100.0 % 95.0 % 59.72 691,000 691,000 - 50,150 Deutsch, Inc., Yodle, Inc., Footlocker, Home Advisor, Inc.* -Retail 100.0 % - - 18,000 18,000 - - 100.0 % 92.6 % 59.72 709,000 709,000 - 50,150 435 Seventh Avenue -Retail 100.0 % 100.0 % 284.02 43,000 43,000 - 97,482 Hennes & Mauritz 7 West 34th Street -Office 53.0 % 100.0 % 63.01 458,000 458,000 - 300,000 Amazon -Retail 53.0 % 71.8 % 292.19 21,000 21,000 - - Amazon 53.0 % 98.8 % 73.06 479,000 479,000 - 300,000 484 Eighth Avenue -Retail 100.0 % - - 16,000 - 16,000 - 431 Seventh Avenue -Retail 100.0 % 100.0 % 256.49 10,000 10,000 - - 488 Eighth Avenue -Retail 100.0 % 100.0 % 85.23 6,000 6,000 - - 267 West 34th Street -Retail 100.0 % 100.0 % 175.79 6,000 6,000 - - - 35 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants NEW YORK (Continued): Penn Plaza (Continued): 138-142 West 32nd Street -Retail 100.0 % 67.4 % $ 96.80 8,000 8,000 - $ - 150 West 34th Street -Retail 100.0 % 100.0 % 70.28 78,000 78,000 - 205,000 Old Navy 137 West 33rd Street -Retail 100.0 % 100.0 % 94.67 3,000 3,000 - - 265 West 34th Street -Retail 100.0 % 100.0 % 493.49 3,000 3,000 - - 131-135 West 33rd Street -Retail 100.0 % 100.0 % 39.62 23,000 23,000 - - 486 Eighth Avenue -Retail 100.0 % - - 3,000 - 3,000 - Total Penn Plaza 7,805,000 7,786,000 19,000 2,257,632 Midtown East: 909 Third Avenue IPG and affiliates, Forest Laboratories, (ground leased through 2063) Geller & Company, Morrison Cohen LLP, Robeco USA Inc., -Office 100.0 % 96.5 % 58.91 1,346,000 1,346,000 - 350,000 United States Post Office, The Procter & Gamble Distributing LLC 150 East 58th Street -Office 100.0 % 96.7 % 71.61 544,000 544,000 - Castle Harlan, Tournesol Realty LLC (Peter Marino), -Retail 100.0 % 13.9 % 17.86 2,000 2,000 - 100.0 % 96.4 % 71.41 546,000 546,000 - - 715 Lexington Avenue -Retail 100.0 % 100.0 % 249.41 23,000 23,000 - - New York & Company, Inc., Zales, Jonathan Adler 966 Third Avenue -Retail 100.0 % 100.0 % 90.93 7,000 7,000 - - McDonald's 968 Third Avenue -Retail 50.0 % 100.0 % 263.80 6,000 6,000 - - Capital One Financial Corporation Total Midtown East 1,928,000 1,928,000 - 350,000 - 36 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants NEW YORK (Continued): Midtown West: 888 Seventh Avenue TPG-Axon Capital, Lone Star US Acquisitions LLC, (ground leased through 2067) Pershing Square Capital Management, Hutchin Hill*, -Office 100.0 % 95.5 % $ 92.91 872,000 872,000 - $ 375,000 Vornado Executive Headquarters -Retail 100.0 % 100.0 % 252.83 15,000 15,000 - - Redeye Grill L.P. 100.0 % 95.6 % 95.61 887,000 887,000 - 375,000 57th Street - 2 buildings -Office 50.0 % 88.5 % 56.23 81,000 81,000 - 19,625 Various -Retail 50.0 % 100.0 % 125.74 22,000 22,000 - - 50.0 % 90.9 % 71.07 103,000 103,000 - 19,625 825 Seventh Avenue -Office 50.0 % 100.0 % 78.70 165,000 165,000 - 20,500 Young & Rubicam -Retail 100.0 % 100.0 % 269.72 4,000 4,000 - - Lindy's 51.2 % 100.0 % 83.22 169,000 169,000 - 20,500 Total Midtown West 1,159,000 1,159,000 - 415,125 Park Avenue: 280 Park Avenue Cohen & Steers Inc., GIC Inc., Franklin Templeton Co. LLC, -Office 50.0 % 96.5 % 98.05 1,228,000 1,228,000 - 900,000 PJT Partners, Investcorp International Inc., Wells Fargo -Retail 50.0 % 100.0 % 96.50 26,000 26,000 - - Scottrade Inc., Starbucks, The Four Seasons Restaurant 50.0 % 96.6 % 98.02 1,254,000 1,254,000 - 900,000 350 Park Avenue Kissinger Associates Inc., Ziff Brothers Investment Inc., -Office 100.0 % 100.0 % 100.25 554,000 554,000 - 400,000 MFA Financial Inc., M&T Bank -Retail 100.0 % 100.0 % 213.80 17,000 17,000 - - Fidelity Investment, AT&T Wireless, Valley National Bank 100.0 % 100.0 % 103.63 571,000 571,000 - 400,000 Total Park Avenue 1,825,000 1,825,000 - 1,300,000 Grand Central: 90 Park Avenue Alston & Bird, Amster, Rothstein & Ebenstein, Capital One, Factset Research Systems Inc., Foley & Lardner, -Office 100.0 % 96.3 % 76.25 937,000 937,000 - PricewaterhouseCoopers LLP* -Retail 100.0 % 100.0 % 130.42 24,000 24,000 - Citibank, Starbucks 100.0 % 96.4 % 77.60 961,000 961,000 - - 330 Madison Avenue Guggenheim Partners LLC, HSBC Bank AFS, Glencore Ltd.*, -Office 25.0 % 97.4 % 73.54 809,000 809,000 - 150,000 Jones Lang LaSalle Inc., Wells Fargo, American Century -Retail 25.0 % 100.0 % 312.18 33,000 33,000 - - Ann Taylor Retail Inc., Citibank, Starbucks 25.0 % 97.5 % 82.89 842,000 842,000 - 150,000 510 Fifth Avenue -Retail 100.0 % 100.0 % 145.85 66,000 66,000 - - The North Face, Elie Tahari Total Grand Central 1,869,000 1,869,000 - 150,000 - 37 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants NEW YORK (Continued): Madison/Fifth: 640 Fifth Avenue Fidelity Investments, Owl Creek Asset Management LP, -Office 100.0 % 90.6 % $ 89.46 245,000 245,000 - Stifel Financial Corp., GCA Savvian Inc. -Retail 100.0 % 96.1 % 906.66 68,000 68,000 - Victoria's Secret (guaranteed by L Brands, Inc.), Dyson* 100.0 % 91.8 % 266.99 313,000 313,000 - $ - 666 Fifth Avenue Colliers International NY LLC, -Office (Office Condo) 49.5 % - - 1,403,000 - 1,403,000 1,400,809 Integrated Holding Group, Vinson & Elkins LLP -Retail (Office Condo) 49.5 % - - 45,000 - 45,000 - HSBC Bank USA, Citibank -Retail (Retail Condo) 100.0 % 100.0 % 437.96 114,000 114,000 - 390,000 Fast Retailing (Uniqlo), Hollister, Tissot 100.0 % 437.96 1,562,000 114,000 1,448,000 1,790,809 595 Madison Avenue Beauvais Carpets, Levin Capital Strategies LP, -Office 100.0 % 92.9 % 79.42 294,000 294,000 - Cosmetech Mably Int'l LLC. -Retail 100.0 % 36.0 % 1,205.96 30,000 30,000 - Coach 100.0 % 87.6 % 183.73 324,000 324,000 - - 650 Madison Avenue Memorial Sloan Kettering Cancer Center, Polo Ralph Lauren, -Office 20.1 % 94.9 % 111.42 525,000 525,000 - 800,000 Willett Advisors LLC -Retail 20.1 % 92.0 % 1,219.46 67,000 27,000 40,000 - Bottega Veneta Inc., Moncler USA Inc. 20.1 % 94.6 % 236.82 592,000 552,000 40,000 800,000 689 Fifth Avenue -Office 100.0 % 90.0 % 78.24 82,000 82,000 - Yamaha Artist Services Inc., Brunello Cucinelli USA Inc. -Retail 100.0 % 100.0 % 811.42 17,000 17,000 - MAC Cosmetics, Massimo Dutti 100.0 % 91.7 % 204.14 99,000 99,000 - - 655 Fifth Avenue -Retail 92.5 % 100.0 % 222.18 57,000 57,000 - 140,000 Ferragamo 697-703 Fifth Avenue (St. Regis - retail) -Retail 74.3 % 100.0 % 2,513.33 26,000 26,000 - 450,000 Swatch Group USA, Harry Winston Total Madison/Fifth 2,973,000 1,485,000 1,488,000 3,180,809 Midtown South: 770 Broadway -Office 100.0 % 98.0 % 80.72 990,000 990,000 - 700,000 Facebook, AOL (Verizon), J. Crew -Retail 100.0 % 100.0 % 56.17 168,000 168,000 - - Ann Taylor Retail Inc., Bank of America, Kmart Corporation 100.0 % 98.3 % 77.16 1,158,000 1,158,000 - 700,000 One Park Avenue New York University, Clarins USA Inc., Public Service Mutual Insurance, Robert A.M. Stern Architect* -Office 55.0 % 96.3 % 52.69 870,000 870,000 - 300,000 automotiveMastermind* -Retail 55.0 % 100.0 % 64.58 79,000 79,000 - - Bank of Baroda, Citibank, Equinox, Men's Wearhouse 55.0 % 96.7 % 53.68 949,000 949,000 - 300,000 4 Union Square South Burlington Coat Factory, Whole Foods Market, DSW, -Retail 100.0 % 100.0 % 100.70 206,000 206,000 - 115,513 Forever 21 692 Broadway -Retail 100.0 % 100.0 % 88.05 36,000 36,000 - - Equinox, AOL Other -Retail 50.0 % - - 36,000 - 36,000 30,000 Total Midtown South 2,385,000 2,349,000 36,000 1,145,513 - 38 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants NEW YORK (Continued): Rockefeller Center: 1290 Avenue of the Americas AXA Equitable Life Insurance, Hachette Book Group Inc., Bryan Cave LLP, Neuberger Berman Group LLC, SSB Realty LLC, Cushman & Wakefield, Fitzpatrick, -Office 70.0 % 99.5 % $ 80.32 2,031,000 2,031,000 - $ 950,000 Cella, Harper & Scinto, Columbia University -Retail 70.0 % 100.0 % 170.83 79,000 79,000 - - Duane Reade, JPMorgan Chase Bank, Sovereign Bank, Starbucks 70.0 % 99.5 % 83.71 2,110,000 2,110,000 - 950,000 608 Fifth Avenue (ground leased through 2033) -Office 100.0 % 96.2 % 61.49 93,000 93,000 - -Retail 100.0 % 100.0 % 453.98 44,000 44,000 - Topshop 100.0 % 97.4 % 187.55 137,000 137,000 - - Total Rockefeller Center 2,247,000 2,247,000 - 950,000 Wall Street/Downtown: 40 Fulton Street -Office 100.0 % 93.5 % 39.78 245,000 245,000 - Market News International Inc., Sapient Corp. -Retail 100.0 % 100.0 % 101.90 5,000 5,000 - TD Bank 100.0 % 93.7 % 41.02 250,000 250,000 - - Soho: 478-486 Broadway - 2 buildings -Retail 100.0 % 100.0 % 239.17 65,000 65,000 - Topshop, Madewell, J. Crew -Residential (10 units) 100.0 % 100.0 % 20,000 20,000 - 100.0 % 85,000 85,000 - - 443 Broadway -Retail 100.0 % 100.0 % 112.57 16,000 16,000 - - Necessary Clothing 304 Canal Street -Retail 100.0 % - - 4,000 - 4,000 -Residential (4 units) 100.0 % - 9,000 - 9,000 100.0 % 13,000 - 13,000 - 334 Canal Street -Retail 100.0 % - - 4,000 4,000 - -Residential (4 units) 100.0 % 75.0 % 11,000 11,000 - 100.0 % 15,000 15,000 - - 155 Spring Street -Retail 100.0 % 100.0 % 124.54 50,000 50,000 - - Vera Bradley 148 Spring Street -Retail 100.0 % 100.0 % 183.13 8,000 8,000 - - Dr. Martens 150 Spring Street -Retail 100.0 % 100.0 % 274.25 6,000 6,000 - Sandro -Residential (1 unit) 100.0 % 100.0 % 1,000 1,000 - 100.0 % 7,000 7,000 - - Other -Residential (26 units) 100.0 % 96.2 % 35,000 35,000 - - Total Soho 229,000 216,000 13,000 - - 39 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants NEW YORK (Continued): Times Square: 1540 Broadway Forever 21, Planet Hollywood, Disney, Sunglass Hut, -Retail 100.0 % 100.0 % $ 247.16 160,000 160,000 - $ - MAC Cosmetics, U.S. Polo 1535 Broadway (Marriott Marquis - retail and signage) (ground and building leased through 2032) -Retail 100.0 % 31.6 % 2,171.27 46,000 46,000 - T-Mobile, Invicta, Swatch Group USA, Laline -Theatre 100.0 % 100.0 % 13.15 62,000 62,000 - Nederlander-Marquis Theatre 100.0 % 70.9 % 399.88 108,000 108,000 - - Total Times Square 268,000 268,000 - - Upper East Side: 828-850 Madison Avenue -Retail 100.0 % 100.0 % 606.39 18,000 18,000 - 80,000 Gucci, Chloe, Cartier, Cho Cheng, Christofle Silver Inc. 677-679 Madison Avenue -Retail 100.0 % 100.0 % 486.83 8,000 8,000 - Berluti -Residential (8 units) 100.0 % 50.0 % 5,000 5,000 - 100.0 % 13,000 13,000 - - 759-771 Madison Avenue (40 East 66th) -Residential (5 units) 100.0 % 100.0 % 12,000 12,000 - -Retail 100.0 % 100.0 % 1,110.84 11,000 11,000 - John Varvatos, Nespresso USA, J. Crew 100.0 % 23,000 23,000 - - 1131 Third Avenue -Retail 100.0 % 100.0 % 149.59 23,000 23,000 - - Nike, Crunch LLC, J.Jill Other -Retail - 2 buildings 100.0 % 100.0 % - 15,000 15,000 - -Residential (8 units) 100.0 % 87.5 % 7,000 7,000 - 100.0 % 22,000 22,000 - - Total Upper East Side 99,000 99,000 - 80,000 Long Island City: 33-00 Northern Boulevard (Center Building) -Office 100.0 % 99.5 % 33.10 471,000 471,000 - 60,519 The City of New York, NYC Transit Authority Chelsea/Meatpacking District: 260 Eleventh Avenue (ground leased through 2114) -Office 100.0 % 100.0 % 51.02 184,000 184,000 - - The City of New York 85 Tenth Avenue Google, General Services Administration, Telehouse International Corp., L-3 Communications, -Office 49.9 % 100.0 % 85.18 586,000 586,000 - 625,000 Moet Hennessy USA. Inc. -Retail 49.9 % 100.0 % 76.41 40,000 40,000 - - IL Posto LLC, Toro NYC Restaurant, L'Atelier 49.9 % 100.0 % 84.63 626,000 626,000 - 625,000 Total Chelsea/Meatpacking District 810,000 810,000 - 625,000 - 40 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants NEW YORK (Continued): Upper West Side: 50-70 W 93rd Street -Residential (326 units) 49.9 % 95.4 % 283,000 283,000 - $ 80,000 Tribeca: Independence Plaza, Tribeca -Residential (1,327 units) 50.1 % 95.9 % 1,185,000 1,185,000 - 550,000 -Retail 50.1 % 100.0 % $ 44.45 72,000 60,000 12,000 - Duane Reade, Food Emporium 50.1 % 1,257,000 1,245,000 12,000 550,000 New Jersey: Paramus -Office 100.0 % 94.7 % 21.89 129,000 129,000 - - Vornado's Administrative Headquarters Washington D.C.: 3treet -Retail 100.0 % 86.7 % 58.11 44,000 44,000 - - Nike Properties to be Developed: 512 West 22nd Street -Office 55.0 % - - 173,000 - 173,000 62,359 61 Ninth Avenue (ground leased through 2115) -Office 45.1 % - - 147,000 - 147,000 -Retail 45.1 % - - 23,000 - 23,000 Starbucks* 45.1 % - - 170,000 - 170,000 - 606 Broadway (19 East Houston Street) -Office 50.0 % - - 23,000 - 23,000 - -Retail 50.0 % - - 11,000 - 11,000 28,297 50.0 % - - 34,000 - 34,000 28,297 Total Properties to be Developed 377,000 - 377,000 90,656 New York Office: Total 96.8% $ $ Vornado's Ownership Interest 96.7% $ $ New York Retail: Total 95.5% $ $ Vornado's Ownership Interest 95.3% $ $ New York Residential: Total 95.6% $ Vornado's Ownership Interest 95.4% $ - 41 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants NEW YORK (Continued): ALEXANDER'S, INC.: New York: 731 Lexington Avenue, Manhattan -Office 32.4 % 100.0 % $ 114.66 889,000 889,000 - $ 300,000 Bloomberg -Retail 32.4 % 99.4 % 182.01 174,000 174,000 - 350,000 Hennes & Mauritz, The Home Depot, The Container Store 32.4 % 99.9 % 124.75 1,063,000 1,063,000 - 650,000 Sears, Burlington Coat Factory, Rego Park I, Queens (4.8 acres) 32.4 % 100.0 % 40.78 343,000 343,000 - 78,246 Bed Bath & Beyond, Marshalls Rego Park II (adjacent to Rego Park I), Queens (6.6 acres) 32.4 % 99.9 % 44.83 609,000 609,000 - 259,000 Century 21, Costco, Kohl's, TJ Maxx, Toys "R" Us Flushing, Queens (5) (1.0 acre) 32.4 % 100.0 % 17.36 167,000 167,000 - - New World Mall LLC The Alexander Apartment Tower, Rego Park, Queens, NY -Residential (312 units) 32.4 % 96.5 % - 255,000 255,000 - - New Jersey: Paramus, New Jersey (30.3 acres ground leased to IKEA through 2041) 32.4 % 100.0 % - 68,000 IKEA (ground lessee) Property to be Developed: Rego Park III (adjacent to Rego Park II), Queens, NY (3.4 acres) 32.4 % - Total Alexander's 32.4 % 99.6 % 77.16 2,437,000 2,437,000 - 1,055,246 Hotel Pennsylvania: -Hotel (1,700 Keys) 100.0 % 1,400,000 1,400,000 - - Total New York 96.9% $ $ Vornado's Ownership Interest 96.6% $ $ * Lease not yet commenced. Weighted average annual rent per square foot for office properties excludes garages and diminimous amounts of storage space. Weighted average annual rent per square foot for retail excludes non-selling space. Represents the contractual debt obligations. Excludes US Post Office leased through 2038 (including four five-year renewal options) for which the annual escalated rent is $11.70 PSF. 75,000 square feet is leased from the office condo. Leased by Alexander's through January 2037. - 42 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants WASHINGTON, DC: Crystal City: 2011-2451 Crystal Drive - 5 buildings 100.0% 87.8% $ 44.27 2,325,000 2,325,000 - $ 215,689 General Services Administration, Lockheed Martin, Finmeccanica, Conservation International, Smithsonian Institution, Natl. Consumer Coop. Bank, Council on Foundations, Vornado/Charles E. Smith Headquarters Food Marketing Institute, American Diabetes Association S. Clark Street/12th Street - 5 buildings 100.0% 82.7% 36.96 1,541,000 1,541,000 - 53,179 General Services Administration, L-3 Communications, The Int'l Justice Mission, Management Systems International 1550-1750 Crystal Drive/ 100.0% 85.7% 38.85 1,474,000 1,204,000 270,000 * 36,939 General Services Administration, 241-251 18th Street - 4 buildings Chemonics, Dominion Dental, Booz Allen, Arete Associates, Battelle Memorial Institute 1800, 1851 and 1901 South Bell Street 100.0% 100.0% 41.87 869,000 377,000 492,000 * - General Services Administration, Leidos Innovation Corp. - 3 buildings University of Phoenix, Inc. 2100/2200 Crystal Drive - 2 buildings 100.0% 71.1% 39.58 532,000 532,000 - - General Services Administration, Deloitte LLP, Public Broadcasting Service 223 23rd Street 100.0% - - 147,000 - 147,000 * - 2001 Jefferson Davis Highway 100.0% 53.1% 33.19 161,000 161,000 - - Institute for the Psychology Sciences Crystal City Shops at 2100 100.0% 94.6% 23.91 80,000 80,000 - - Various Crystal Drive Retail 100.0% 100.0% 51.51 57,000 57,000 - - Various Total Crystal City 100.0% 84.8% 40.60 7,186,000 6,277,000 909,000 305,807 Central Business District: 1825-1875 Connecticut Avenue, NW 100.0% 99.0% 46.98 686,000 686,000 - 185,000 Family Health International, WeWork Universal Buildings - 2 buildings 1299 Pennsylvania Avenue, NW 55.0% 99.6% 72.88 593,000 593,000 - 273,000 Baker Botts LLP, General Electric, Cooley LLP, Warner Building Facebook, Live Nation, APCO Worldwide Inc. 2treet, NW 100.0% 99.0% 68.33 380,000 380,000 - 142,676 Greenberg Traurig, LLP, US Green Building Council, American Insurance Association, RTKL Associates, DTZ 875 15th Street, NW - Bowen Building 100.0% 84.5% 70.72 231,000 231,000 - - Paul Hastings LLP, General Services Administration 1101 17th Street, NW 55.0% 97.9% 49.40 216,000 216,000 - 31,000 AFSCME, Verto Solutions 1treet, NW 100.0% 91.3% 45.54 205,000 205,000 - 14,853 General Services Administration, IMA World Health, (ground leased through 2061) Equal Justice 1treet 100.0% - - 333,000 - 333,000 28,728 - 43 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants WASHINGTON, DC (Continued): Central Business District (Continued): 1treet, NW 5.0% 91.5% $ 68.70 402,000 402,000 - $ - Sidley Austin LLP, UBS 1399 New York Avenue, NW 100.0% 79.1% 76.53 129,000 129,000 - - Abbott Laboratories, Abbvie US LLC, Chertoff Group LLC, SAP America Inc., Leland Stanford Jr. University, Genentech Inc. Total Central Business District 95.4% 59.71 3,175,000 2,842,000 333,000 675,257 Rosslyn/Ballston: 2200/2300 Clarendon Blvd 100.0% 93.4% 46.71 639,000 639,000 - 11,000 Arlington County, General Services Administration, (Courthouse Plaza) - 2 buildings AMC Theaters, Social Impact (ground leased through 2062) Rosslyn Plaza - 4 buildings 46.2% 66.6% 42.95 736,000 472,000 264,000 * 38,359 General Services Administration, Corporate Executive Board, Nathan Associates, Inc. Total Rosslyn/Ballston 86.4% 45.91 1,375,000 1,111,000 264,000 49,359 Reston: Commerce Executive - 3 buildings 100.0% ` 93.6% 34.93 407,000 393,000 14,000 * - Allworld Language Consultants, Kroll Associates Inc., BT North America, Applied Information Sciences, Clarabridge Inc. Rockville/Bethesda: Democracy Plaza One 100.0% 99.0% 32.43 214,000 214,000 - - National Institutes of Health (ground leased through 2084) Total Washington, DC office properties 87.9% $ $ Vornado's Ownership Interest 87.8% $ $ - 44 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants WASHINGTON, DC (Continued): Residential: For rent residential: RiverHouse Apartments - 3 buildings (1,670 units) 100.0% 97.5% $ - 1,802,000 1,802,000 - $ 307,710 WestEnd25 (283 units) 100.0% 97.9% - 273,000 273,000 - 100,455 220 20th Street (265 units) 100.0% 98.5% - 269,000 269,000 - 68,041 2221 South Clark Street (216 units) 100.0% 100.0% - 171,000 171,000 - - WeWork (residential and office) The Bartlett - 1 building -Residential (699 units) 100.0% 86.4% - 577,000 499,000 78,000 -Retail 100.0% 100.0% - 43,000 43,000 - - Whole Foods 100.0% 620,000 542,000 78,000 - Rosslyn Plaza - 2 buildings (196 units) 43.7% 99.0% - 253,000 253,000 - - Total Residential 97.9% - 3,388,000 3,310,000 78,000 476,206 Other: Crystal City Hotel 100.0% 100.0% - 266,000 266,000 - - Met Park/Warehouses - 1 building 100.0% 100.0% - 129,000 53,000 76,000 * - Other - 3 buildings 100.0% 100.0% - 11,000 11,000 - - Total Other 100.0% 406,000 330,000 76,000 - Total Washington, DC 90.2% $ $ Vornado's Ownership Interest 90.2% $ $ * We do not capitalize interest or real estate taxes on this space. Weighted average annual rent per square foot excludes ground rent, storage rent, garages and residential. Represents the contractual debt obligations. Reclassified Fashion Centre Mall/Washington Tower from the Washington, DC segment to Other. - 45 - OTHER PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants 555 California Street: 555 California Street 70.0% 98.9% $ 70.12 1,504,000 1,504,000 - $ 577,407 Bank of America, Dodge & Cox, Goldman Sachs & Co., Jones Day, Kirkland & Ellis LLP, Morgan Stanley & Co. Inc., McKinsey & Company Inc., UBS Financial Services, KKR Financial, Microsoft Corporation, Fenwick & West LLP 315 Montgomery Street 70.0% 55.6% 58.00 233,000 233,000 - - Bank of America, Regus, Ripple Labs Inc. 345 Montgomery Street 70.0% - - 64,000 - 64,000 - Total 555 California Street 93.1% $ $ Vornado's Ownership Interest 93.1% $ $ theMART: theMART, Chicago Motorola Mobility (guaranteed by Google), CCC Information Services, Ogilvy Group (WPP), Publicis Groupe (MSL Group, Medicus Group, Razorfish), 1871, Yelp Inc., Paypal, Inc., Allscripts Healthcare, Chicago School of Professional Psychology, Innovation Development Institute, Inc., Chicago Teachers Union, -Office 100.0% 99.2% $ 36.60 2,003,000 2,003,000 - ConAgra Foods Inc., Allstate Insurance Company, Steelcase, Baker, Knapp & Tubbs, Holly Hunt Ltd., -Showroom/Trade show 100.0% 98.5% 46.25 1,554,000 1,554,000 - Allsteel Inc., Herman Miller Inc., Knoll Inc., Teknion LLC -Retail 100.0% 98.3% 46.57 106,000 106,000 - 100.0% 98.9% 40.94 3,663,000 3,663,000 - $ 675,000 Other (2 properties) 50.0% 100.0% 37.35 19,000 19,000 - 33,522 Total theMART 98.9% $ - $ Vornado's Ownership Interest 98.9% $ - $ Weighted average annual rent per square foot excludes ground rent, storage rent and garages. Represents the contractual debt obligations. - 46 - REAL ESTATE FUND PROPERTY TABLE Weighted Square Feet Fund Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (3) Major Tenants VORNADO CAPITAL PARTNERS REAL ESTATE FUND: New York, NY: Lucida, 86th Street and Lexington Avenue (ground leased through 2082) Barnes & Noble, Hennes & Mauritz, - Retail 100.0% 100.0% $ 222.09 95,000 95,000 - Sephora, Bank of America - Residential (39 units) 100.0% 94.9% 59,000 59,000 - 100.0% 154,000 154,000 - $ 146,000 11 East 68th Street Retail 100.0% 100.0% 685.97 11,000 11,000 - 60,000 Belstaff, Kent & Curwen, Rag & Bone Crowne Plaza Times Square - Hotel (795 Keys) - Retail 75.3% 100.0% 147.57 46,000 46,000 - Hershey's, MAC Cosmetics - Office 75.3% 61.4% 44.33 194,000 194,000 - American Management Association 75.3% 68.8% 64.12 240,000 240,000 - 310,000 501 Broadway 100.0% 100.0% 263.57 9,000 9,000 - 23,000 Capital One Culver City, CA: 800 Corporate Pointe - 2 buildings 100.0% 98.0% 39.16 246,000 246,000 - 61,735 Ares Management LLC, Meredith Corp., West Publishing Corp., Syska Hennessy Group, Symantec Corp., X Prize Foundation Miami, FL: 1100 Lincoln Road - Retail 100.0% 96.3% 209.37 49,000 49,000 - Anthropologie, Banana Republic - Theatre 100.0% 100.0% 38.56 79,000 79,000 - Regal Cinema 100.0% 98.6% 102.68 128,000 128,000 - 66,000 Total Real Estate Fund 92.5% 90.6% - $ Vornado's Ownership Interest 27.4% 86.9% - $ (1) Weighted average annual rent per square foot excludes ground rent, storage rent, garages and residential. (2) Vornado's effective ownership through its Real Estate Fund and its co-investment is 33%. (3) Represents the contractual debt obligations. - 47 - OTHER PROPERTY TABLE Weighted Square Feet Average In Service Under Development % % Annual Rent Total Owned by Owned By or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property Company Tenant (2) for Lease (in thousands) (3) Major Tenants OTHER: New Jersey: Wayne Town Center, Wayne 100.0% 100.0% $ 29.98 670,000 222,000 443,000 5,000 $ - JCPenney, Costco, Dick's Sporting Goods, (ground leased through 2064) Nordstrom Rack, 24 Hour Fitness Maryland: Annapolis (ground and building leased through 2042) 100.0% 100.0% 8.99 128,000 128,000 - - - The Home Depot Virginia (Pentagon City): Fashion Centre Mall 7.5% 97.1% 49.47 869,000 869,000 - - 410,000 Macy's, Nordstrom Washington Tower 7.5% 100.0% 50.48 170,000 170,000 - - 40,000 Computer Science Corp. Total Other 98.6% $ $ Vornado's Ownership Interest 99.8% $ $ (1) Weighted average annual rent per square foot excludes ground rent, storage rent, garages and residential. (2) Owned by tenant on land leased from the company. (3) Represents the contractual debt obligations. (4) Reclassified to Other from the Washington, DC segment. - 48 -
